         to provide such party an opportunity to designate any part(s) of the

         deposition transcript as CONFIDENTIAL.




SO STIPULATED AND AGREED:

Dated: December   r1   2019


THE ESSES LAW GROUP, LLC                    LAW FIRM OF RUS
                                            JOHNS�III, �/                 f(J )
                                                                             ✓    -�LR.



By
     Leo L. Esses
                                            By     h�
                                                   \I    11rJ!.
                                                        VI. ✓;f
                                                             >




                                                 Russell R. Jo
                                                                  -
                                                                      ,
                                                                      I   u ( >~"'·==----
                                                                              '

                                                                           s,on III
                                                                                          =rn,-....




      Atto1-neys £01· Defendants                 Atto1-neys fo1 ,Pfaintiff
     845 Third Avenue, 6th Floor                 2258 Wheatlands Drive
     New York, New York 10022                    Manakin·Sabot, VA 23103
     (212) 673·3160                              (804) 7 49 N 8861




SO ORDERED:




                                                   Dated:                 Decembe1· 18, 2019
KATHERINE POLK FAILLA, U.S.D.J.                                           New York, New York




                                        6
